        Case 3:15-cv-00675-JBA Document 1184 Filed 06/05/19 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT
_____________________________________________
                                                       )
UNITED STATES SECURITIES AND                           )
EXCHANGE COMMISSION,                                   ) No. 3:15-CV-675 (JBA)
                                                       )
                                Plaintiff,             )
                                                       )
          v.                                           )
                                                       )
IFTIKAR AHMED,                                         )
                                Defendant, and         )
                                                       )
IFTIKAR ALI AHMED SOLE PROP;                           )
I-CUBED DOMAINS, LLC; SHALINI AHMED;                   )
SHALINI AHMED 2014 GRANTOR RETAINED                    )
ANNUITY TRUST; DIYA HOLDINGS LLC;                      )
DIYA REAL HOLDINGS, LLC;                               )
I.I. 1, a minor child, by and through his next friends )
IFTIKAR and SHALINI AHMED, his parents;                )
I.I. 2, a minor child, by and through his next friends )
IFTIKAR and SHALINI AHMED, his parents; and            )
I.I. 3, a minor child, by and through his next friends )
IFTIKAR and SHALINI AHMED, his parents,                )
                                                       ) JUNE 5, 2019
                                Relief Defendants.     )
_____________________________________________)

                    MOTION FOR RELIEF WITH RESPECT TO ISSUES
                          RAISED IN RECEIVER’S REPORT

       Pursuant to Fed. R. Civ. P. 7(b) and Local Rule 7(a) for the United States District Court

for the District of Connecticut, Relief Defendants respectfully move the Court for relief as set

forth in the objections they filed to the Receiver Report (ECF No. 1182).

       In particular, Relief Defendants request that the Court enter an order:

       1.      Establishing the manner in which the Receiver is to value any accrued interest or
               gains including by:

               a.     Valuing accrued interest or gains by identifying the difference between the
                      value of the assets on the freeze date and the end value at the time the
                      assets are monetized;
           Case 3:15-cv-00675-JBA Document 1184 Filed 06/05/19 Page 2 of 4



                  b.       Offsetting losses against gains in the interest or gains calculation;

                  c.       Not including Court ordered distributions made throughout the course of
                           the litigation, including but not limited to legal fees and living expenses, in
                           the interest or gains calculation;

                  d.       Not including expenses, including but not limited to, life insurance
                           premiums, safety deposit box fees, etc., that were and are being made to
                           maintain the status quo under the asset freeze, from the interest or gains
                           calculation;

                  e.       Ordering that any taxes paid on the interest or gains are paid from the
                           amount of interest or gains that have accrued.

          2.      Valuing and offsetting non-forfeited liquid and illiquid assets held by Oak1
                  against the disgorgement amount.

          3.      Determining the amount of Oak distributions that have accrued during the asset
                  freeze and that are on Defendant’s K-1s and offsetting this amount against the
                  disgorgement amount.

          4.      Valuing and offsetting Defendant’s limited partner interests in Oak against the
                  disgorgement amount.

          5.      Establishing the amount of post-judgment interest, if any, including but not
                  limited to, ordering that:

                  a.       Post-judgment interest should not apply in this case; or alternatively, that

                  b.       Post-judgment interest has not begun to accrue because the judgment has
                           not been meaningfully ascertained;

                  c.       Post-judgment interest does not accrue on frozen assets; and

                  d.       Post-judgment interest does not accrue concurrently with interest or gains.

          6.      Limiting, staying or terminating the Receiver’s role in this case in the manner set
                  forth in the Opposition, which will also minimize fees.

          7.      Preserving sufficient liquid assets of Ms. Ahmed to allow for the payment of
                  Ms. Ahmed’s living expenses and attorneys’ fees until the conclusion of all
                  appeals related to this case.

          8.      Directing the Receiver to not monetize Defendant and Relief Defendants’ frozen
                  assets until all appeals have been resolved.


1
    Any mention of Oak is inclusive of Oak HC/FT.



                                                      2
        Case 3:15-cv-00675-JBA Document 1184 Filed 06/05/19 Page 3 of 4



       9.      Directing the Receiver to consult on the process for and price of sale of Defendant
               and Relief Defendants’ assets or interests, including but not limited to directing
               the Receiver to consult with Relief Defendants on the hiring of a real estate broker
               in the manner described in the Opposition, in the event that the Court determines
               monetization is appropriate at this time.

In support of the foregoing, Relief Defendants’ incorporate by reference the arguments and

authorities set forth in the Opposition as their memorandum of law.

       WHEREFORE, for the foregoing reasons and for all those reasons set forth in Relief

Defendants’ Opposition, Relief Defendants respectfully request that the Court enter an order

providing the relief as set forth above.

                                             Respectfully Submitted,


                                             By: /s/ Paul E. Knag
                                                Paul E. Knag – ct04194
                                                pknag@murthalaw.com
                                                Kristen L. Zaehringer – ct27044
                                                kzaehringer@murthalaw.com
                                                Murtha Cullina LLP
                                                177 Broad Street, 16th Floor
                                                Stamford, Connecticut 06901
                                                Telephone: 203.653.5400
                                                Facsimile: 203.653.5444


                                                 Attorneys for Relief Defendants
                                                 I-Cubed Domain, LLC, Shalini Ahmed,
                                                 Shalini Ahmed 2014 Grantor Retained
                                                 Annuity Trust, Diya Holdings, LLC,
                                                 Diya Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3




                                                3
        Case 3:15-cv-00675-JBA Document 1184 Filed 06/05/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 5th day of June, 2019, a copy of the foregoing RELIEF

DEFENDANTS’ MOTION FOR RELIEF WITH RESPECT TO ISSUES RAISED IN

RECEIVER’S REPORT will be sent by e-mail to all parties by operation of the Court’s

electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the

Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF system.

                                                /s/ Paul E. Knag
                                                  Paul E. Knag – ct04194




                                                 4
